DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 13 have been amended as per Applicant’s amendment filed on February 24, 2022.  Claims 2, 4, 5, and 6 have been canceled.  Claims 1, 3, 7-24 are pending.

Allowable Subject Matter
Claims 1, 3, 7-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, Li (US 2016/0011450 A1, Published January 14, 2016) discloses a display device, comprising 
a display panel, including a plurality of pixel units (Li at Fig. 2); and 
a first optical film sheet provided on an emergent side of the display panel (Li at Figs. 1, 4, upper polarizing filter 1026, 4026 and FPR film array 1028, 4028 is regarded as a first optical film sheet); 
wherein at least one of the pixel units includes a sub-pixel unit of a first color consisting of one of Red, Green, and Blue color, and the sub-pixel unit of the first color includes a display sub-pixel unit of the first color and a disturbing sub-pixel unit of the first color (Li at Figs. 2, 5, sub-pixel R, G, or B is analogous to a sub-pixel unit of a first color, and sub-pixel R’, G’, B’ is analogous to a disturbing pixel unit of the first color),

the first optical film sheet includes a first sub-optical-film unit provided correspondingly on the display sub-pixel unit of the first color configured to allow the transmission of light emitted by the display sub-pixel unit of the first color (Li at Figs. 2-3, 5-6, FPR film 302, 602) and a second sub-optical-film unit provided correspondingly on the display sub-pixel unit of the first color configured to allow transmission of light emitted by the disturbing sub-pixel unit of the first color (Li at Figs. 2-3, 5-6, second FPR film 304, 604), and 
the first sub-optical-film unit and the second sub-optical-film unit being arranged to allow polarization states of lights emitted from the first sub-optical-film unit and the second sub-optical-film unit to differ from each other (Li at ¶ [0032]; ¶ [0035] discloses “The FPR film array 4028 comprises first FPR films and a second FPR film, wherein the first FPR films 602 are in correspondence to the first type of sub-pixel units so as to convert the emitting light of the original image from the color filter substrate 402 into a polarized light in a first direction; and the second FPR film 604 is in correspondence to the second type of sub-pixel units so as to convert the emitting light of the interference 
Li does not expressly disclose that the first sub-optical-film unit is configured to allow a transmitted light to be a non-polarized light, and the second sub-optical-film unit is configured to allow a transmitted light to be a polarized light.
However, Huang (US 2014/0292839 A1, Published October 2, 2014) does disclose that the first sub-optical-film unit is configured to allow a transmitted light to be a non-polarized light, and the second sub-optical-film unit is configured to allow a transmitted light to be a polarized light (Huang at Figs. 1, 3, in particular, polarized region 150 and non-polarized region 151 of second polarizer 15.  MPEP 2144.04(IV, VI) establishes that changes in configuration or rearrangement of parts are obvious).
Li discloses a base polarization film for a display device upon which the claimed invention is an improvement.  Huang discloses a comparable polarization film for a display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Li the teachings of Huang for the predictable result of forming a non-polarized pattern by opening a hole in the polarizer or by performing no polarization processing (Huang at ¶ [0028]).
However, none of the prior art found by the Examiner discloses the claimed aspects of:  polarization states of lights for displaying two kinds of images differ from each other, the polarized light that forms the disturbing image is removed by a pair of glasses with polarizers, and the light that forms the displayed image is at least partially transmitted, so as to provide a user with a normal displayed image.

As to independent claim 13, claim 13 is allowable for similar reasoning given above for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2016/0011450 A1, Published January 14, 2016) in view of Huang (US 2014/0292839 A1, Published October 2, 2014) and Van Berkel (US 2008/0191966 A1, Published August 14, 2008).
As to claim 1, Li discloses a display device, comprising 
a display panel, including a plurality of pixel units (Li at Fig. 2); and 
a first optical film sheet provided on an emergent light side of the display panel (Li at Figs. 1, 4, upper polarizing filter 1026, 4026 and FPR film array 1028, 4028 is regarded as a first optical film sheet); 
wherein each of the pixel units includes a first sub-pixel unit of a first color, a second sub- pixel unit of a second color, and a third sub-pixel of a third color, and each of the first sub-pixel unit, the second sub-pixel unit, and the third sub-pixel unit includes a display sub-pixel and a disturbing sub-pixel (Li at Figs. 2, 5, sub-pixel R, G, or B is 
the first optical film sheet includes a first sub-optical-film unit configured to allow the transmission of light emitted by the display sub-pixel of the first color (Li at Figs. 2-3, 5-6, FPR film 302, 602) and a second sub-optical-film unit configured to allow transmission of light emitted by the disturbing sub-pixel of the first color (Li at Figs. 2-3, 5-6, second FPR film 304, 604), and 
the first sub-optical-film unit and the second sub-optical-film unit being arranged to allow polarization states of lights emitted from the first sub-optical-film unit and the second sub-optical-film unit to differ from each other (Li at ¶ [0032], ¶ [0035] discloses “The FPR film array 4028 comprises first FPR films and a second FPR film, wherein the first FPR films 602 are in correspondence to the first type of sub-pixel units so as to convert the emitting light of the original image from the color filter substrate 402 into a polarized light in a first direction; and the second FPR film 604 is in correspondence to the second type of sub-pixel units so as to convert the emitting light of the interference image from the color filter substrate 402 into a polarized light in a second direction different from the first direction.”).
Li does not expressly disclose that the first sub-optical-film unit is configured to allow a transmitted light to be a non-polarized light, and the second sub-optical-film unit is configured to allow a transmitted light to be a polarized light.
However, Huang does disclose that the first sub-optical-film unit is configured to allow a transmitted light to be a non-polarized light, and the second sub-optical-film unit is configured to allow a transmitted light to be a polarized light (Huang at Figs. 1, 3, in 
Li discloses a base polarization film for a display device upon which the claimed invention is an improvement.  Huang discloses a comparable polarization film for a display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Li the teachings of Huang for the predictable result of forming a non-polarized pattern by opening a hole in the polarizer or by performing no polarization processing (Huang at ¶ [0028]).
The combination of Li and Huang does not disclose each of the display sub-pixels of the first sub-pixel unit, the second sub-pixel unit, and the third sub-pixel unit, and a corresponding one of the disturbing sub-pixels of each color in each of sub-pixel units of the pixel unit are arranged non-adjacently.
However, Van Berkel does disclose each of the display sub-pixels of the first sub-pixel unit, the second sub-pixel unit, and the third sub-pixel unit, and a corresponding one of the disturbing sub-pixels of each color in each of sub-pixel units of the pixel unit are arranged non-adjacently (Van Berkel at Fig. 5)
The combination of Li and Huang discloses a base display device upon which the claimed invention is an improvement.  Van Berkel discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Li and Huang the teachings of Van Berkel for the 
As to claim 22, the combination Li, Huang, and Van Berkel discloses the display device according to claim 21, wherein the second sub-optical-film unit is configured to allow a transmitted light to be a linearly polarized light (Huang at ¶ [0027] discloses “In other words, a natural light passing through the non-polarized pattern is still a natural light, and a linearly polarized light passing through the non-polarized pattern is still a linearly polarized light.”).
Li discloses a base polarization film for a display device upon which the claimed invention is an improvement.  Huang discloses a comparable polarization film for a display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Li the teachings of Huang for the predictable result of forming a non-polarized pattern by opening a hole in the polarizer or by performing no polarization processing (Huang at ¶ [0028]).
As to claim 23, the combination Li, Huang, and Van Berkel discloses the display device according to claim 21, further comprising a driving circuit connected with the sub-pixel units, wherein the driving circuit is configured to control a display grayscale of each of the display sub-pixel units of each color and a display grayscale of the corresponding one of the disturbing sub-pixel units of the each color (Li at Figs. 2, 5, 7).
As to claim 24, the combination Li, Huang, and Van Berkel discloses the display device according to claim 23, wherein the driving circuit is configured to allow the display grayscale of the each of the display sub-pixel units of the each color and the .

Response to Arguments
Applicant's arguments filed with respect to claims 21-24 have been fully considered but they are not persuasive.
Applicant contends that the Van Berkel reference is inapposite because “no disturbing pixel of images are arranged or disclosed or taught in Van Berkel” (Applicant’s Remarks (AR) at pg. 9 of 10).  Examiner respectfully disagrees because Van Berkel is not offered for its teaching of a disturbing or interference pixel.  Instead, Li is offered for such disclosure as discussed above in the substantive rejection of claim 21.  

Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/11/2022